Anders, O. J.
This is a motion to affirm the judgment of the court below, and for judgment in this court against appellant, John *431D. Burns, and the sureties on his appeal bond for failure to file a transcript within the time prescribed by law. A certified copy of the notice of appeal, supersedeas bond and judgment appealed from, has been duly filed. But as it does not appear that the notice of appeal has been served upon the other defendant in the cause below, the case is not properly in this court, and we áre, therefore, unable to grant the relief prayed for in respondent’s motion. The appeal is dismissed at the cost of appellant.
Hoyt, Scott, Stiles and Dunbar, JJ., concur.